OdliN, Judge,
delivered the following opinion:
In this case the bankrupts filed a petition for a discharge and one of the creditors objected to the discharge and filed certain objections, with specifications. Counsel for the bankrupts claimed that these objections were not well taken. Various' questions have arisen, but upon examining the record of this *336ease it seems clear to me that it is necessary for me to consider only one.
The petition for discharge was not verified. It has been decided by the circuit court of appeals of the fifth circuit, Re Brown, reported in 50 C. C. A. 118, 112 Fed. 49, that it would seem to be more suitable to verify the petition, so as to conform with the practice in other similar proceedings. It has also been decided by the district court of Alabama in the case of Re Taylor, 188 Fed. 479, that the petition for discharge is a pleading of fact and should be verified. Mr. Collier in his work on Bankruptcy states that it being in the nature of a pleading the petition should be verified according to the requirement of § 18 (c) of the Bankruptcy Act.
I am clearly of the opinion that the best practice requires that a petition for discharge should be verified. I therefore deem it my duty to sustain the first objection, and it is so ordered.
The discharge will not be granted at this time. Of course this order in no way affects the right of the bankrupts to present a proper verified petition hereafter.
To this order and opinion counsel for the bankrupts excepts.
Bone and Ordered in open court at San Juan, Porto.Bico, this 18th day of March, 1924.